UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7691



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANNY GENE MCBRIDE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-90-263-G, CR-90-264-G, CR-90-265-G, CA-
97-575-6)


Submitted:   May 25, 2000                   Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danny Gene McBride, Appellant Pro Se.    Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Gene McBride seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. McBride, Nos. CR-90-263-G; CR-90-264-

G; CR-90-265-G; CA-97-575-6 (M.D.N.C. Nov. 8, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2